Citation Nr: 1829065	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  15-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Ocala Regional Medical Center on December 7, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran received non-VA treatment from Ocala Regional Medical Center on December 7, 2014.

2. At the time that the non-VA medical care was provided, the Veteran was not service-connected for any disability and was not participating in a rehabilitation program.

3. The non-VA treatment provided on December 7, 2014, was not provided in a medical emergency. 


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-VA medical care received on December 7, 2014, are not met.  38 U.S.C. §§ 1703, 1712, 1725, 1728 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A and the implementing regulation at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to do so if there is no reasonable possibility that assistance would aid in substantiating the claim.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Accordingly, the Board will proceed to the merits of the Veteran's appeal.

Medical Reimbursement 

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  See 38 U.S.C. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  Id.  In this case, the evidence does not demonstrate that non-VA medical care was authorized in advance or within 72 hours of admission to Ocala Regional Medical Center.

Notwithstanding this, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities when: (a) Care or services not previously
authorized were rendered to a veteran in need of such care or services (1) For an adjudicated service-connected disability, (2) For nonservice-connected disabilities
associated with and held to be aggravating an adjudicated service-connected
disability, (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability, (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and (b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and; (c) VA or other federal facilities were not feasibly available, and an attempt
to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C. § 1728(a); 38 C.F.R. § 17.120.  All three of the above listed requirements must be met before the reimbursement may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

With regard to the non-VA treatment provided on December 7, 2014, the Veteran presented at the emergency room at Ocala Regional Medical Center for headaches and a potential upper respiratory infection.  See December 2014 Private Emergency Room Report.  The evidence of record reflects that the Veteran has no service connected disabilities.  Accordingly, the Board finds that the Veteran did not receive medical care for an adjudicated service-connected disability or for a nonservice-connected disability associated with or aggravated by a service-connected disability.  Also, the Veteran was not participating in a vocational rehabilitation program.  Moreover, the evidence, as discussed further below, does not indicate that the private medical care was rendered during a medical emergency.  Lastly, on December 7, 2014, the Veteran first presented at the emergency room at the VAMC with his complaints, prior to seeking private medical care at the Ocala Medical Center, but left the VAMC after seeing VA medical personnel but before labs and studies could be performed.  Based on the fact that the Veteran first received care at the VAMC on December 7, 2014, and left on his own accord without completing all necessary tests, it cannot be said that the VAMC facilities were not feasibly available.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C. § 1728(a) must be denied because the statutory requirements are not met.  

Additionally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these statutory and regulatory provisions, the Veteran must satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (but see Staab v. McDonald, 28 Vet. App. 50 (2016)); (h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, (i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.  Importantly, the criteria under 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  Therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

A medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C. § 1725(f)(1)(B); 38 C.F.R. §§ 17.120(b), 17.1002(b).  The prudent layperson standard is met by an emergency medical condition that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  

On December 7, 2014, the Veteran arrived unaccompanied to the emergency room at the VAMC.  The corresponding VA emergency room report indicates that the Veteran was alert and oriented, and his respiratory efforts were within normal limits.  The VA doctor wrote that the Veteran presented with the chief complaint of a potential lung infection due to coughing for one month with green phlegm.  The Veteran reported that he was told to come in for evaluation because he was scheduled for a myelogram, and that procedure would be cancelled if he was acutely ill.  The Veteran requested that VA emergency room personnel evaluate his cough and provide him with antibiotics.  The Veteran denied shortness of breath, chest pain, and coughing up of blood.  The Veteran also reported that he had a brain injury from a fall 20 months ago and was being followed for this condition.  He reported bleeding from his ears and nose, and headaches on a daily basis for the past 20 months.  VA emergency room personnel ordered lab work and a chest x-ray for the Veteran; however, the Veteran decided to leave the VAMC without further evaluation.  The VA emergency room report stated that the Veteran told VA emergency room personnel that he was going to drive to Ocala for hospitalization regardless of the VA's treatment plan because he was tired of being in pain and felt that he should be hospitalized in Ocala where his doctors were located.  The VA doctor wrote that the Veteran left before anything further could be discussed with him.  

Subsequently on December 7, 2014, the Veteran arrived at the emergency room at Ocala Regional Medical Center with a chief complaint headaches for the past 20 months.  The corresponding private emergency room report indicates that the that the Veteran was alert, oriented, and in no acute distress.  The Veteran denied any aura, confusion, difficulty speaking, fever, lacrimation nasal congestion, nausea, numbness, pain, photophobia, seizure, syncope, vertigo, visual disturbance, vomiting and weakness.  A head CT was done, which revealed hypodensity in the right parietal distribution.  The Veteran also reported a potential lung infection.  The private doctor explained that a chest x-ray would be needed.  The private doctor wrote that the Veteran refused the chest x-ray and walked out of the emergency room.  The private doctor further provided that there were no acute findings on the Veteran's examination or history, that he was alert and capable of making his own decisions, and therefore the Veteran was permitted to leave.  The private doctor noted that the Veteran had presented at the VAMC earlier that day will the same situation. 

The Board finds that the Veteran's claim for reimbursement fails because the medical care provided at the private medical facility was not provided for a medical emergency as required by law.  See Cantu v. Principi, 18 Vet. App. 92, 101-03 (2004); Belleza v. Principi, 16 Vet. App. 145, 149-50 (2002) (noting determination whether medical emergency existed is a factual determination).  The medical records from Ocala Regional Medical Center on December 7, 2014, do not show treatment of an emergency medical condition.  Specifically, the December 7, 2014, private medical records, as well the VA records dated that same day, do not include objective medical findings indicating the Veteran was in an emergent situation at the time he sought private medical care.  Indeed, he presented to the emergency room alert, oriented, and in no acute distress.  Notably, his own actions indicate that he did not believe his medical condition was of an emergent nature because he left two emergency rooms prior to completing the testing needed to identify the appropriate treatment for his symptoms.  

In reaching this determination, the Board recognizes that medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009) (determining whether prudent layperson standard has been met, adjudicators may consider both medical and lay evidence).  However, based on the evidence in this case, a reasonable person would not have thought an emergent situation existed.  At the time he sought treatment, the Veteran reported having experienced headaches for over a year and a cough for one month; he made no indication that his symptomatology had worsened at the time he presented to the emergency room and left before he received actual treatment for his conditions.  Furthermore, on December 7, 2014, the evidence from both emergency room reports does not reflect that any of the conditions for which the Veteran sought treatment for was of a severe, extreme, or imminently hazardous nature.  Similarly, the Veteran does not contend an emergent situation existed.  See March 2018 Informal Hearing Presentation.  All these factors, when taken together, presents a picture that the Veteran's headaches and potential lung infection were non-emergent conditions.  Accordingly, there was no evidence showing a medical emergency to warrant reimbursement of his private medical expenses.

The Board acknowledges that in his March 2018 Informal Hearing Presentation the Veteran argues that he was dissatisfied with VA care and that is the reason why he left the VAMC and sought private medical attention.  The Veteran specifically stated "he went to a private facility on the same day for care since he was not satisfied with that which the VA attempted to provide him . . . had the service been satisfactory [at the VAMC] then there would not have been the need to leave and seek medical attention from a civilian facility."  This argument has no merit.  Such an argument is not recognized by law, as this is not the applicable standard for reimbursement for medical treatment for nonservice-connected disabilities.  Simply put, general dissatisfaction with VA medical care plays no role in whether reimbursement is warranted.  

Based on the forgoing, the Board concludes that the Veteran was not experiencing a medical emergency on December 7, 2014, when he arrived at the emergency room at Ocala Regional Medical Center.  There is no indication from the two, separate emergency room reports from that day that a delay in seeking medical attention would have been hazardous to life or health under the above facts.  See 38 U.S.C. § 1725(f)(1)(B); 38 C.F.R. §§ 17.120(b), 17.1002(b).  Moreover, the Veteran refused the course of treatment and left both facilities, thereby suggesting that he was not in immediate danger.  Therefore, the Board finds that the Veteran is ineligible to receive payment or reimbursement for that treatment from VA under 38 U.S.C. § 1725.

In the absence of evidence showing that the criteria for payment or reimbursement of non-VA medical services are met, either on the basis of eligibility under 38 U.S.C. § 1728 or under 38 U.S.C. § 1725, the Board finds that payment or reimbursement of services provided on December 7, 2014, is not warranted.


ORDER

Entitlement to payment or reimbursement for the cost of non-VA medical care received Ocala Regional Medical Center on December 7, 2014, is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


